Opinion.
George, J.:
The second clause of the will of D. N. Harris directed his executor to deliver to his nephew, D. D. Harris, should he come to the years of majority, his share of the estate “to dispose of at his option, provided he be compos mentis, if not, then to be disposed of as hereinafter mentioned.” We regard this provision as exempting the share of the nephew from the provisions of the third clause of the will, unless the nephew should die under twenty-one years of age, or be non compos mentis when he arrived at majority. Neither of these events happened and consequently D. D. Harris received his share in fee according to the provisions of the second clause, and on his death went to his widow, the defendant in error.
The judgment below was in accordance with this view, and is therefore

Affirmed.